This is a suit by the Franklinton Canning Company, Inc., of Franklinton, Washington Parish, Louisiana, through its Receiver, Paul E. Greenlaw, alleging that the partnership of Blaize and Johnson on March 21, 1938, made a written offer to lease its canning plant at Franklinton for the season of 1938 for a rental of $300 payable $100 cash, $100 when packing began, and $100 ten days after packing began, plus an additional charge of 5 cents per case of all merchandise packed at said plant; that the said offer was accepted by the Receiver on March 26, 1938, after petitioning for and receiving an order of court authorizing the acceptance thereof; that one Mike (Marko) Skrmetta, to the best of petitioner's information and belief, thereafter purchased the interest of Blaize and assumed his liabilities in the lease and operated the canning plant thereunder during the entire canning season; that none of the rental, including the three $100 payments plus the 5-cent charge on 18,000 cases of beans packed, has been paid; and that the defendants, Blaize and Johnson and Skrmetta are therefore justly indebted in solido unto plaintiff in the sum of $1,200. The petition avers further that plaintiff is entitled to recognition of its lessor's lien and privilege on certain machinery of the defendant Skrmetta provisionally seized in the plant.
The defendants made an appearance through their attorney and filed answer. It is apparent that the answer was prepared and filed principally for Skrmetta, and the names of Blaize and Johnson were inserted later, evidently by consent. This answer sets forth that Skrmetta was invited to come to Franklinton to investigate the advisability of taking over plaintiff's canning plant which was in serious financial difficulties and to operate it; that upon arriving at Franklinton he conferred with Greenlaw, the Receiver, and made an agreement with him whereby he was to pay $300 for the season's rent; that it was agreed that since Blaize had already paid $100 on the rent, Skrmetta was to refund that sum to Blaize and pay an additional $200 for the season's rent; that Skrmetta at no time bought or agreed to buy anything from Blaize and Johnson and at no time assumed or agreed to assume any of their obligations. The answer avers further that additional equipment was moved into the plant by Skrmetta with the understanding that he would be permitted to remove it upon payment of all the rent due by him; that he has heretofore paid $100 on the rent by refunding that sum to Blaize in accordance with the agreement, and tenders the remaining $200 due, together with court costs to the date of tender; that this is *Page 319 
all he owes for rent and that he is in no way liable for any former contract between the Receiver and the other defendants. He prays that plaintiff be required to accept his tender and that the suit be dismissed and his property released.
The lower court, upon hearing of the case, found that a contract had been entered into, for the lease of the canning plant, between the Receiver of the Franklinton Canning Company and the partnership of Blaize and Johnson, under the terms of which the partnership was to pay a total rental of $300 plus an additional charge of 5 cents per case of all merchandise packed; that the defendant Skrmetta replaced Blaize in the said contract of lease; that Skrmetta and Johnson thereafter operated the plant under the terms of the contract and packed 17,000 cases of beans; that the $300 rental was paid, but that there was still owing the sum of $850 representing the charge of 5 cents per case of beans packed, for which sum he rendered judgment in favor of the plaintiff and against the defendants, Skrmetta and Johnson, in solido, the said judgment recognizing the lessor's lien and privilege of plaintiff on all machinery and equipment in the plant. The defendant, Skrmetta, has appealed. Plaintiff has answered the appeal asking that the judgment be increased to the sum of $877.10 on the ground that the evidence shows that 17,542 cases of beans were packed instead of 17,000 cases as found by the trial judge. The defendant, Johnson, has not appealed and is therefore not a party before this court.
The principal question involved in this case, and the one on which we can dispose of this appeal, is whether or not it is established by the evidence that Skrmetta purchased the interest of Blaize and assumed his obligations under the contract of lease between plaintiff and Blaize and Johnson.
The evidence clearly shows that Blaize and Johnson made a definite offer in writing to Greenlaw, the Receiver, to lease the plant for the season of 1938, and that Greenlaw accepted this offer after securing an order of court authorizing him to do so. We agree with the trial judge that this constituted a valid contract between the plaintiff and Blaize and Johnson, and that it was unnecessary for any further agreement to be executed as contended by counsel for defendant, Skrmetta.
The agreement, as shown by the written offer, provides that the lessees were to pay $100 cash, $100 when packing began, $100 ten days after packing began, and 5 cents per case for all beans packed, the charge of 5 cents per case to be payable in weekly settlements and to be applied to the purchase price in the event that the lessees should purchase the plant before July 1, 1938.
It is shown by the testimony that Blaize made the initial payment of $100 in accordance with the terms of this agreement, and that thereafter Johnson, seeing that they were financially unable to carry out their agreement sought out the defendant, Skrmetta, and urged him to come to Franklinton with a view of taking over the plant. Skrmetta's testimony is to the effect that he subsequently interviewed Greenlaw, whom he understood to be in charge of the plant, and made an agreement with Greenlaw under the terms of which he was to have full charge of the plant for the packing season, in consideration of refunding the payment of $100 to Blaize and paying an additional sum of $200, and with the further understanding that the amount of rent paid would be applied to the purchase price if an agreement could be reached for the sale of the plant to him. He states that under the terms of his agreement he was given the privilege of bringing in new machinery and equipment with the understanding that he could remove the machinery and equipment upon payment of his rent in full. He states further that he never knew of any definite agreement between Greenlaw and Blaize and Johnson, although he knew that the latter had possession of the plant when he came to Franklinton, and that his agreement with Greenlaw was separate and distinct from any prior agreement between the Receiver and Johnson and Blaize and contained no provision for a charge of 5 cents per case for beans packed. His testimony is fully corroborated by the other two defendants and by his son, Nick Skrmetta.
Greenlaw testifies that Johnson brought Skrmetta to his office for an interview, and that both Johnson and Skrmetta stated to him that if Blaize could be gotten out, Skrmetta would come and take his place, and, in effect, that his agreement was that Skrmetta was to refund to Blaize the $100 paid by the latter and thereupon to take Blaize's place under the terms of the original agreement. Mr. Greenlaw admits *Page 320 
that he did not discuss the terms of the lease with Skrmetta, contending that he did not think it necessary, since he presumed that Skrmetta had been fully informed of the terms thereof by Johnson and Blaize. Johnson and Blaize both testify that neither of them ever discussed the terms of their lease with Skrmetta. Mr. Greenlaw frankly admits that towards the end of the packing season when Skrmetta offered to pay the balance of the rent and to check out of the plant, whereupon he informed Skrmetta that he owed an additional charge of 5 cents per case for the beans packed, Skrmetta appeared to be very much surprised, and that for the first time he, Greenlaw, realized that probably Skrmetta did not know what was in the contract.
The testimony of Mr. Greenlaw gives us the impression that he did not wilfully withhold from Skrmetta the facts and circumstances surrounding his entry into the proposition of operating the canning plant, but frankly we do not believe that his testimony supports the contention raised in the suit to the effect that Skrmetta assumed the obligations of Blaize under the original agreement. We do not believe that he intentionally failed to disclose everything that the agreement contained to Skrmetta, but it cannot possibly be said from his testimony that he ever showed the written offer of Blaize and Johnson, which contained the terms of the agreement, to Skrmetta, and taking his testimony as a whole he leaves the impression that Skrmetta knew nothing at the time about the charge of 5 cents per case. It seems to us that the most reasonable and natural procedure, if by the agreement Skrmetta was to be substituted in Blaize's place, would have been for Mr. Greenlaw to have produced this written offer embodying the terms of the agreement, which he had in his possession, and to have shown it to Skrmetta; or, better still, to have had Skrmetta assume Blaize's obligations thereunder in writing. The district judge expresses the opinion that a man of Skrmetta's business attainments must have informed himself fully of the terms and conditions under which he was entering the business. We do not see wherein the testimony reflects any special business ability as existing in Skrmetta, but the positive way in which he testifies as to his understanding and that he never was told by Greenlaw what the provisions of the original agreement were, which in effect is admitted by Greenlaw himself, impresses us. From the evidence and from Mr. Greenlaw's manner of testifying and the fact that he was the duly appointed receiver for the plaintiff company, we would rather think that Mr. Greenlaw was the man of far more business acumen and that he is the one who would have been eager to fully acquaint Skrmetta with the provisions of the Blaize and Johnson agreement, if Skrmetta was to operate under the terms thereof. When he concedes that for the first time he realized that Skrmetta did not know anything about the charge of 5 cents per case, it was at the end of the packing season, we cannot help but feel that he upholds in a great measure the testimony of Skrmetta and his witnesses. And that belief is further strengthened by the fact that, while the original agreement provided that a payment of $100 was to be made on the day packing began and another similar payment ten days thereafter and the charge of 5 cents per case was to be paid in "weekly settlements", there is no testimony whatsoever that any demand therefor was ever made until Skrmetta attempted to check out at the end of the packing season.
The fact that Skrmetta paid $100 of the amount due by him for rent to Blaize is not of itself convincing proof that he was buying Blaize's interest in the contract of lease. That payment was made to Blaize in the presence of Greenlaw with the understanding that it was to be applied to the $300 which was to be paid by Skrmetta either as rental or on the purchase price in case he bought the plant. It surely is not convincing proof of anything regarding the real issue in the case, which is whether Skrmetta owes the charge of 5 cents per case of beans packed during the 1938 season.
From the evidence, it is very doubtful that Skrmetta ever even considered being a partner with Johnson in the operation of the plant. He maintains in his testimony that he wanted no partners. Johnson corroborates that testimony, and it appears that his only interest in the proposition was to secure the release of himself and Blaize, to secure the return of the $100 paid by Blaize and a job for himself. It does not seem reasonable that Skrmetta would have gone to the trouble and expense of putting additional machinery and equipment in the plant, as he did, for the benefit of a partnership with a man who, under the evidence, *Page 321 
had no financial standing or backing whatsoever.
We are reluctant to set aside the findings of fact made by the trial judge, but under our appreciation of the testimony in this case, as set forth hereinabove, we are of the opinion that the plaintiff has failed to sustain the burden of proving its allegation to the effect that the defendant, Skrmetta, had been substituted in place of Blaize under the original agreement, and that he therefore owes the charge of 5 cents per case of beans packed, as claimed in this suit.
It is therefore ordered that the judgment of the lower court be and it is hereby reversed, as to defendant, Skrmetta, and plaintiff's suit dismissed as to that defendant with costs from the date of tender of the $200 rental payment, and it is further ordered that all property of defendant, Skrmetta, provisionally seized and recognized by the lower court as being subject to plaintiff's lessor's lien and privilege, be released.